 

tne BEG Qirde Qa wO3 deo Bde Dee tet Qin bmabtlI6/19.Pane.1 of 8

 

 

a eS

i aw

 

CITATION~ LONG ARM
t NEATHER LYN JONES Case: 2019-0000780
Division: C
Versus 22" Judlelat District Court

Parish af Tanglpahoa

ALANA CARMICHAEL, ET AL State uf Loulsiana

 

 

MJC
To: MARTEN TRANSPORT LTD **VIA LONG ARM STATUTE**
THROUGH CT CORPORATION
301 § BEDFORD ST, STE |
MADISON, WI 53703

Parish of

YOU ARE HEREBY SUMMONED to comply with the demand contained in the Petition of which a true and
correct copy accompanies this citation; or make an appearance either by filing a pleading or otherwise, in tke
Twenty-first Judicial District Court in and for the Parish of Tangipahoa, State of Louisiana within 30 days afler
the filing in the record of the affidavit of the individual attesting to the manner of delivery made through the
“Long Arm Statute” hereof, under penalty of default,

This service was ordered by attorney BRAD MATTHEWS and was issued by the Clerk of Court on March 18,
2019.

7 apy

PETITION FOR DAMAGES W/REQ FOR NOTICE

arabs. (ouenovo
Deputy Clerk of Court for
Gary T, Stange, Clerk of Caurt

 

 

Service hifocnatian
Received on the day af , 20 and on the day of

 

 

, 20 served the above named party as follows:

Personal Service on the party herein named

 

Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the
hanes of » a person apparently over the ave of seventeen
years, living and residing in said domicile and whose name and other facis connected with this service, f
leaned by interrogating the said person, said party herein being absent from his/her residence at the time of
said service.

DUE & DILIGENT UNABLE TO SERVE BECAUSE:

 

 

 

 

Returned:
Parish af this day of 20
Service  §
By:
Mileage $ Depmy Sheriff
Total 3
- ‘oe ¢'

[ORIGINAL J

 
\ wail ASB Sine Ome el lO dala IS Dod eM estacsbLOlehOA Clrbin2 sexs De Cd deat AG) C-aroes oh De acarecrny
CITATION - LONG ARM

 

He HEATHER LYN JONES Case: 2019-0000780

Divisian: C

Se

 

 

Mersus 21* Judictal District Court
u Parish of Tanglpuhoa
{ ALANA CARMICHAEL, ETAL State uf Loulsiana
MJC
To: MARTEN TRANSPORT LTD **ViA LONG ARM STATUTE**
THROUGH CT CORPORATION
i 301 § BEDFORD ST, STE i
‘|

MADISON, WI 53703

Parish of

YOU ARE HEREBY SUMMONED to comply with the demand contained in the Petition of which a true and
correct copy accompanies this citation, or make an appearance either by filing a pleading or otherwise, in the
Twenty-first Judicial Disiriet Court in and for the Parish of Tangipahoa, State of Louisiana within 30 days after
the filing in the record of the affidavit of the individual attesting ta the manner of delivery made through the
“Long Arm Statute” hereof, under penalty of default,

SS ee <

This service was ordered by attorney BRAD MATTHEWS and was issued by the Clerk of Court on March 18,
2019.

Pleading Served :
PETITION FOR DAMAGES W/REQ FOR NOTICE

fae
Manera. ( tuonro
Deputy Clerk of Court for
Gary T. Stanga, Clerk af Court

 

 

[SS

Service Information

Received on the day of , 20____ and on the day of
, 20 served the above named party as follows:

Personal Service on the party herein named

 

Domiciliary Service on (he party harein named by leaving the same at his/her domicile in the parish in the
hands of _° , @ person apparently over the age of seventeen
years, living and residing in satd domicile and whose naine and other facts connected with this service, |
learned by interrogating the sald person, sald party herein being absent from his/her residence al the tine of
std service.

eee en

DUE & DILIGENT UNABLE TO SERVE BECAUSE:

 

 

 

 

 

| Réenuned:
Parish of this day af ' , 20
Service §
. B by a
Mileage = § Deputy Sheriff
Total $

2

[ SERVICE }

 

 

 

 

‘"
VM 4 a ea SS ae oS eee

 

Aa ae el
‘ Case 3:19-cv-00311-BAJ-EWD Document 2-1 05/16/19 Page 3 of 8

HEATHER LYN JONES

a ss
WAR 18-209 surpngrol ? BEpOTsOS *.
Versus FILE sarafa Caganeve

wo
=
BS

21% JUDICIAL DISTRICT COURT
ALANA CARMICHAEL AND

3 se"
o bth
PARISH OF TANGIPAHOA Bis
MARTEN TRANSPORT, LTD STATE OF LOUISIANA mete
WAAR EHANAANERARERARAREAUKER RAE HEAHAAANRAHRAAKEANA KHER AAA
ETITION FOR DAMAG

a

NOW INTO COURT, through undersigned counsel, comes Plaintiff, HEATHER JONES,

a person of legal age and majority, domiciled in the Parish of Livingston, State of Louisiana, who
respectfully represents the following Petition for Damages to wit:

1.
Made' Defendants are:

a. ALANA CARMICHAEL, a resident of full age of majority domiciled in the County

of Wayne, which may be served via Louisiana Long-Arm Statute, La. R.S. 13:3201 at
her place of residence, 1954 Glynn Ct., Detroit, Michigan 48206;

b. MARTEN TRANSPORT, LTD, a foreign corporation, authorized to do and doing
business in the State of Wisconsin, which may be served via Louisiana Long-Arm
Statute, La. R.S. 13:3201, through its registered agent for service of process, C T
Corporation System, 301 §. Bedford St. Suite 1, Madison, WI 53703; and
2,
On or about March 29, 2018, at approximately 6:35 a.m., HEATHER LYN JONES was
operating her 2017 Nissan Titan, traveling southbound on Veterans Avenue in Tangipahoa Parish,
Louisiana, within the jurisdictional limits of this court.
a,
At the same time, ALANA CARMICHAEL, was operating a 2018 Ken Semi tractor
trailer, bearing license plate number 2484584, owned by MARTEN TRANSPORT, LTD, and
was traveling eastbound on Club Deluxe Road at the intersection of Veterans Avenue in
Tangipahoa Parish, Louisiana, within the jurisdictional limits of this court.
4,

Suddenly and without waming, the 2018 Ken Semi tractor trailer operated by ALANA

CARMICHAEL failed to yield, entering the lane of travel and crashing into the 2017 Nissan Titan

operated by HEATHER LYN JONES, thereby causing a violent collision resulting in injuries to
HEATHER LYN JONES.

5

At the time of this accident, ALANA CARMICHAEL was an employee and

representative of MARTEN TRANSORT, LTD, who was acting within his course and scope of
employment.
’ Case 3:19-cv-00311-BAJ-EWD Document 2-1 05/16/19 Page 4 of 8

6.

Defendant, MARTEN TRANSPORT, LTD is vicariously liable for the aforementioned
fault, incompetence, and negligence of defendant, ALANA CARMICHAEL, under La. C.C. Art
2317 where MARTEN TRANSPORT, LTD, negligently entrusted her vehicle to ALANA
CARMICHAEL, whom she knew or should have known was a careless, incompetent, and
reckless driver and would cause harm of the type described herein.

7.

During this entire occurrence, HEATHER LYN JONES drove her vehicle safely and with

skill, and in no way did HEATHER LYN JONES contribute to causing the collision.
8.

The collision described above was caused solely and proximately by the gross and flagrant
recklessness, carelessness, negligence, and fault of ALANA CARMICHAEL, in the following,
non-exclusive, particulars, to-wit:

A. In failing to keep a proper look out;

B. _In failing to keep her vehicle under proper control;

Cc. In operating her vehicle in a wanton and reckless manner with no regard for the
rights and safety of others;

D. In falling to yield;
E. In failing to see what she should have seen and if having seen, in failing to heed;

F, In driving her vehicle into the pathway of the vehicle owned and operated by
HEATHER LYN JONES;

G. In failing to maintain control of her vehicle;

H. In not obeying the traffic laws of the state of Louisiana; and

J. Any and all other acts and omissions to be proven through discovery or at the trial

of this matter, all of which were in contravention of the exercise of due care and
procedure,
9.

Additionally, the collision described above was caused by the gross and flagrant
recklessness, carelessness, negligence, and fault of MARTEN TRANSPORT, LTD, in the
following, non-exclusive, particulars, to-wit:

A. In failing to properly train employees on vehicle safety;

B. In failing to properly train employees on operating and maneuvering a commercial

vehicle;
2
".’ Case 3:19-cv-00311-BAJ-EWD Document 2-1 05/16/19 Page 5 of 8

in failing to employ a safe and competent driver;
Ta failing to properly supervise and instruct its drivers;

In negligently hiring and/or maintaining an employee; and

a mH 8 Oo

Any and all other acts and omissions to be proven through discovery or at the trial
of this matter, all of which were in contravention of the exercise of due care and
procedure.

10.

Petitioner is informed, believes, and therefore alleges that defendant, MARTEN
TRANSPORT, LTD, is vicariously liable for the actions, negligence, and fault of its employee,
ALANA CARMICHAEL, under the theory of respondeat superior as codified in La. C.C, art,
2320, where ALANA CARMICHAEL was working for and within the course and scope of her
employment with defendant, MARTEN TRANSPORT, LTD at the time of the aforementioned
accident.

11.

Plaintiff is informed, believes, and therefore alleges, that at the time of the accident
MARTEN TRANSPORT, LTD, had a self-insured policy and/or a policy of motor vehicle
liability insurance, insuring against the negligent acts of MARTEN TRANSPORT, LTD, and its
employees, namely ALANA CARMICHAEL, and under the laws of the State of Louisiana, was
in full force and effect at the time of the accident and which insurance inures to the benefit of
Plaintiff under the provisions of the Louisiana Direct Action Statute, Revised Statute 22/1269.

12,

Plaintiff alleges on information and belief that at the time of the collision described above,
the 2018 Ken Semi tractor trailer operated by ALANA CARMICHAEL and owned by MARTEN
TRANSPORT, LTD was covered by a self-inaured policy through MARTEN TRANSPORT,
LTD and/or through an automobile liability insurance policy, which was then in full force and
effect by virtue of payment and otherwise.

13,

Plaintiff further alleges on information and belief that under the terms of said policy for
self-insurers and/or insurance policy with MARTEN TRANSPORT, LTD, obligated itself to pay
any and all damages to others as a result of the negligence of MARTEN TRANSPORT, LTD,

and its employees, namely ALANA CARMICHAEL, operator of said vehicle, covered by said
3
‘.’ Case 3:19-cv-00311-BAJ-EWD Document 2-1 05/16/19 Page 6of8

so

policy at the time of said collision.

14,

ALANA CARMICHAEL AND MARTEN TRANSPORT, LTD are therefore liable, in

solido, unto the plaintiff in said collision, which are itemized and set out hereafter.

15.

As a result of the combined fault, negligence, and/or strict liability of the defendants in

causing the aforementioned accident, Plaintiff, HEATHER LYN JONES, suffered . injuries

including, but not limited to the following:

A.
B.
C

D,

Back pain/injuries;

Neck pain/injuries;

Right hip; and

Other injuries which will be more fully established at trial.
16,

As a result of the accident sued upon herein, Plaintiff, HEATHER LYN JONES, suffered

the following damages:

A.

po ©.

QO =

Physical pain and suffering - past, present, and future;
Mental pain, anguish, and distress - past, present, and future;

Medical expenses - past, present, and future;

. Loss of enjoyment of life - past, present, and future;

Disability- past, present, and future;

Impairment of earning capacity- past, present, and future

. Lost wages - past, present, and future: and

. Any and all other damages which shall be proven at trial of this matter.

17.

As 4 result of the above accident, the plaintiff, HEATHER LYN JONES sustained

damage to her vehicle in this accident:

A.

B
Cc.
D

Repairs;

Storage/Towing;
Rental;

Depreciation;
',* €ase 3:19-cv-00311-BAJ-EWD Document 2-1 05/16/19 Page 7 of 8

E. Loss of use; and

F Any and all other damages to be proven at trial of this matter.

18.

Pursuant to the provisions of the Louisiana Code of Civil Procedure, Article 1423, et sec.,
the plaintiff is entitled to a certified copy of any insurance policies issued to and/or otherwise
insuring ALANA CARMICHAEL and/or MARTEN TRANSPORT, LTD, for the claims made
by Plaintiff herein. Plaintiff herein requests a certified oopy of any and all such policies of
insurance within thirty (30) days of service of the petition upon them.

19,

The Plaintiff herein, HEATHER LYN JONES, is therefore entitled to damages for the
items set forth above in such amounts as are reasonable in the premises.

WHEREFORE PLAINTIFF PRAYS that the defendants be served with a copy of this
petition and citation, and after all legal delays and due proceedings had, there be judgment in favor of
the Plaintiff, HEATHER LYN JONES and against the defendants, ALANA CARMICHAEL
AND MARTEN TRANSPORT, LTD, jointly, severally, and in solido for compensatory damages
in an amount that will fully and adequately satisfy the demands of justice and equity, together with
legal interest thereon from date of judicial demand, until paid, and for all costs of these proceedings
for any and all additional legal equitable relief which this Honorable Court may deem necessary
and proper.

Respectfully Submitted:

 

BRAD R. MATTHEWS (#30616)
Gordon McKeman Injury Attomeys
5656 Hilton Avenue

Baton Rouge, Louisiana 70808
Phone: (225) 926-1234

Facsimile: (225) 926-1202

PLEASE SERVE VIA LOUISIANA LONG ARM STATUTE:

ALANA CARMICHAEL
1954 Glynn Ct.
Detroit, Michigan 48206

MARTEN TRANSPORT, LTD
Through its agent for service of process
C T Corporation

301 S. Bedford St. Suite 1

Madison, WI 53703
"," Gase"3:19-cv-00311-BAJ-EWD Document 2-1 05/16/19 Page 8 of8 .-

Gite yg
mH

aed

‘BEATHER LYN JONES wR 13 ond

3

3672

‘SUIT NO.: DIV: 5 o>

am THT

of ai

VERSUS FILED gga Ca 21" JUDICIAL DISTRICT COURT @ <3

me ih

ALANA CARMICHAEL AND PARISH OF TANGIPAHOA oR"
MARTEN TRANSPORT, LTD STATE OF LOUISIANA or
HAKAN HAAANRAA RA AAR ARAN HER ENE AREA AANA ER EMA RRA A I, a

ST FO SIG

 

In accordance with the provisions of Articles ‘1571 and 1572 of the Louisiana Code of

Civil Procedure, you are hereby requested to sénd to us, Brad Matthews, Gordon McKernan
Injury Attorneys, as counsel for Plaintiff, HEATHER LYN JONES, in the above captioned

matter, written notice by mail, at least ten (10) days in advance of any date fixed for any trial or

hearing on this case, whether on exception, rules, or on the merits thereof, or any assignment of
fixing of said case.

And in accordance with the provisions of Articles 1913 and 1914 of the Louisiana Code

of Civil Procedure, you are hereby also requested to send to us immediately notice of any order

or judgment made or rendered in this case, upon the entry of such order or judgment. This

request for notice is made with full reservation of all rights, and we thank you for your
customary courtesy and cooperation.

Respectfully Submitted:

Bes

BRAD R, MATTHEWS (#30616)
Gordon McKeman Injury Attomeys
$656 Hilton Avenue

Baton Rouge, Louisiana 70808
Phone: (225) 926-1234

Facsimile: (225) 926-1202
PL

RVE WITH PETI
